DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kenneth Smith on 3/1/2021.
Amended the claims in the application as follows:
		Claim 13: A method of implanting a prosthetic device, comprising: 
		advancing the prosthetic device in a compressed configuration to a native mitral valve using a delivery apparatus, the prosthetic device comprising a spacer member and a plurality of anchor members, the native mitral valve being located between a left atrium and a left ventricle of the heart; 
		radially expanding the prosthetic device from the compressed configuration to an expanded configuration; 
		positioning the prosthetic device such that the spacer member is located between leaflets of the native mitral valve; 

		releasing the prosthetic device from the delivery apparatus; and
wherein at the time the prosthetic device is released is equivalent to mitral regurgitation having an angiographic grade of MR>2+.

Claim 16: The method of claim 13, wherein the volume of the regurgitant blood flow through the spacer member at the time the prosthetic device is released is equivalent to mitral regurgitation having an angiographic grade of MR>3+.

		Claim 21: A method of implanting a prosthetic device, comprising: 
		advancing the prosthetic device in a compressed configuration to a native mitral valve using a delivery apparatus, the prosthetic device comprising a spacer member and a plurality of anchor members, the native mitral valve being located between a left atrium and a left ventricle of the heart; 
		radially expanding the prosthetic device from the compressed configuration to an expanded configuration; 
		positioning the prosthetic device such that the spacer member is located between leaflets of the native mitral valve; 
		capturing the leaflets between the anchor members and the spacer member such that the prosthetic device is retained between the leaflets, and such that blood flows regurgitatively through the spacer member from the left ventricle to the left atrium; 
		releasing the prosthetic device from the delivery apparatus; and
wherein the spacer member is configured to allow a regurgitant blood flow volume through the prosthetic device from the left ventricle to the left atrium of from 5% to 30% at the time the prosthetic device is released and the regurgitant blood flow volume is equivalent to mitral regurgitation having an angiographic grade of MR>2+.

Claim 22: The method of claim 21, wherein volume through the spacer member at the time the prosthetic device is released is equivalent to mitral regurgitation having an angiographic grade of MR>3+.

		Claim 25: A method of implanting a prosthetic device, comprising: 
		advancing the prosthetic device in a compressed configuration to a native mitral valve using a delivery apparatus, the prosthetic device comprising a spacer member and a plurality of anchor members, the native mitral valve being located between a left atrium and a left ventricle of the heart; 
		radially expanding the prosthetic device from the compressed configuration to an expanded configuration; 
		positioning the prosthetic device such that the spacer member is located between leaflets of the native mitral valve; 
		capturing the leaflets between the anchor members and the spacer member such that the prosthetic device is retained between the leaflets, and such that blood flows regurgitatively through the spacer member from the left ventricle to the left atrium; 
		releasing the prosthetic device from the delivery apparatus; 
wherein the spacer member comprises a porous covering that is configured to promote tissue ingrowth such that the regurgitant blood flow through the prosthetic device from the left ventricle to the left atrium is reduced from 15% to 30% of a left ventricle stroke volume of the left ventricle and having a mitral regurgitation angiographic grade of MR>2+ at the time the prosthetic device is released 
Claim 26: The method of claim 25, wherein a volume of the regurgitant blood flow through the spacer member at the time the prosthetic device is released is equivalent to mitral regurgitation having an angiographic grade of MR>3+.

Allowable Subject Matter
Claims 13, 14, 16, 18, 19 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose a volume of the regurgitant blood flow through the spacer member at the time the prosthetic device is released is equivalent to mitral regurgitation having an angiographic grade of MR>2+ (claims 13, 21 and 25).
The prior art of record of Chau (US Pub No. 2011/0137397) discloses everything in claims 13, 21 and 25 including a method of implanting a prosthetic device (3000) (Figures 71-79 and 82) wherein the prosthetic device comprises a space member (body 3004, 3006) and a plurality of anchor members (3008, 3010) (see Non-Final rejection mailed out on 9/2/2020) but fails to disclose a volume of the regurgitant blood flow through the spacer member at the time the prosthetic device is released is equivalent to mitral regurgitation having an angiographic grade of MR>2+ (claims 13, 21 and 25). Mitral regurgitation having an angiographic grade of MR>2+ means that the mitral regurgitation is severe (see NPL table attached on page 2 titled “Mitral Regurgitation”). Paragraph 0158 of Chau discloses that the prosthetic spacer allows the mitral valve to function with little or no regurgitation which results in the angiographic grade to be . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MAJID JAMIALAHMADI/Examiner, Art Unit 3771